DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 31 October 2018, claims 1-20 are presently pending in the application, of which, claims 1, 9 and 15 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 October 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 31 October 2018, have been reviewed and accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
identifying a question in a text message of a chat session between a plurality of computing devices, wherein each of the plurality of computing devices includes an identifier of a user of a corresponding computing device in the text message; 
analyzing digital data to determine a relationship between the users of the plurality of computing devices; 
constructing search parameters for digital content external to the chat session according to the identified question and determined relationship; 
searching for the digital content over a network according to the constructed search parameters to obtain search results; 
ranking the search results according to the determined relationship; and
distributing the ranked search results according to the determined relationship to at least one of the plurality of computing devices in an overlay of the chat session.
These limitations recite certain methods of mental processes, such as observation, evaluation, or judgement (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which an analysis is made based on an observation and then a judgement is concluded from the analysis. This represents a concept performed in the human mind under certain methods of mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mental processes” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-8 also do not integrate the abstract idea into a practical application. Notably, claims 2-8 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-8 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-8 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-8 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-8 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claims 9-14 appear to include similar subject matter as in claims 1-8 as discussed above. More specifically, independent claim 9 additionally recites at one or more processors; one or more memories and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-8 equally apply and therefore stand rejected.

Claims 15-20 appear to include similar subject matter as in claims 1-8 as discussed above. More specifically, independent claim 15 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-8 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nigel, Jens, et al (U.S. 2017/0308587 and known hereinafter as Nigel).

As per claim 1, Nigel teaches a computer-implemented method for generating chat session content, comprising executing on a computer processor: 
identifying a question in a text message of a chat session between a plurality of computing devices (e.g. Nagel, see Figure 4, item 414, which discloses a chat session between a plurality of computing device, in which a question (‘what time?’) is included in the chat session.), wherein each of the plurality of computing devices includes an identifier of a user of a corresponding computing device in the text message (e.g. Nagel, see Figure 4, which indicates ‘You’ as one device and ‘Friend’ as a corresponding computing device.); 
analyzing digital data to determine a relationship between the users of the plurality of computing devices (e.g. Nagel, see paragraphs [0037-0038], which discloses the keyboard module analyzes the message and determines that the word ‘dinner’ is included which establishes a relationship between the multiple computing devices.); 
constructing search parameters for digital content external to the chat session according to the identified question and determined relationship (e.g. Nagel, see paragraphs [0032-0035], which discloses the keyboard module forms parts of a chat or messaging application with text-entry capabilities as well as search capabilities, where the search elements can be invoked by a user, causing the computing device to perform various integrated searching without having to navigate to a separate application, service, or other feature executing at or accessible from computing device.); 
searching for the digital content over a network according to the constructed search parameters to obtain search results (e.g. Nagel, see paragraphs [0037-0039], which discloses a search is performed based on the suggested query.); 
ranking the search results according to the determined relationship (e.g. Nagel, see paragraph [0108], which discloses based on the inputted text, an information category of the inputted text, modules are executed to identify and rank entities associated with the inputted text and may select an information category from the highest scoring entities.); and
distributing the ranked search results according to the determined relationship to at least one of the plurality of computing devices in an overlay of the chat session (e.g. Nagel, see paragraph [0108], which discloses based on the inputted text, an information category of the inputted text, modules are executed to identify and rank entities associated with the inputted text and may select an information category from the highest scoring entities.).

As per claim 9, Nigel teaches a system for generating chat session content, comprising: 
a computer processor (e.g. Figure 7, which discloses one or more processor); 
a computer readable memory in circuit communication with the computer processor (e.g. Figure 7, which discloses one or more processor coupled to memory.); and 
a computer readable storage medium in circuit communication with the computer processor (e.g. Figure 7, which discloses one or more processor coupled to memory.); 
wherein the computer processor executes program instructions stored on the computer readable storage medium via the computer readable memory and thereby:
identifying a question in a text message of a chat session between a plurality of computing devices (e.g. Nagel, see Figure 4, item 414, which discloses a chat session between a plurality of computing device, in which a question (‘what time?’) is included in the chat session.), wherein each of the plurality of computing devices includes an identifier of a user of a corresponding computing device in the text message (e.g. Nagel, see Figure 4, which indicates ‘You’ as one device and ‘Friend’ as a corresponding computing device.); 
analyzing digital data to determine a relationship between the users of the plurality of computing devices (e.g. Nagel, see paragraphs [0037-0038], which discloses the keyboard module analyzes the message and determines that the word ‘dinner’ is included which establishes a relationship between the multiple computing devices.); 
constructing search parameters for digital content external to the chat session according to the identified question and determined relationship (e.g. Nagel, see paragraphs [0032-0035], which discloses the keyboard module forms parts of a chat or messaging application with text-entry capabilities as well as search capabilities, where the search elements can be invoked by a user, causing the computing device to perform various integrated searching without having to navigate to a separate application, service, or other feature executing at or accessible from computing device.); 
searching for the digital content over a network according to the constructed search parameters to obtain search results (e.g. Nagel, see paragraphs [0037-0039], which discloses a search is performed based on the suggested query.); 
ranking the search results according to the determined relationship (e.g. Nagel, see paragraph [0108], which discloses based on the inputted text, an information category of the inputted text, modules are executed to identify and rank entities associated with the inputted text and may select an information category from the highest scoring entities.); and
distributing the ranked search results according to the determined relationship to at least one of the plurality of computing devices in an overlay of the chat session (e.g. Nagel, see paragraph [0108], which discloses based on the inputted text, an information category of the inputted text, modules are executed to identify and rank entities associated with the inputted text and may select an information category from the highest scoring entities.).

As per claim 15, Nigel teaches a computer program product for generating chat session content, the computer program product comprising: 
a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising instructions for execution by a computer processor that causes the computer processor to (e.g. Figure 7, which discloses one or more processor): 
identifying a question in a text message of a chat session between a plurality of computing devices (e.g. Nagel, see Figure 4, item 414, which discloses a chat session between a plurality of computing device, in which a question (‘what time?’) is included in the chat session.), wherein each of the plurality of computing devices includes an identifier of a user of a corresponding computing device in the text message (e.g. Nagel, see Figure 4, which indicates ‘You’ as one device and ‘Friend’ as a corresponding computing device.); 
analyzing digital data to determine a relationship between the users of the plurality of computing devices (e.g. Nagel, see paragraphs [0037-0038], which discloses the keyboard module analyzes the message and determines that the word ‘dinner’ is included which establishes a relationship between the multiple computing devices.); 
constructing search parameters for digital content external to the chat session according to the identified question and determined relationship (e.g. Nagel, see paragraphs [0032-0035], which discloses the keyboard module forms parts of a chat or messaging application with text-entry capabilities as well as search capabilities, where the search elements can be invoked by a user, causing the computing device to perform various integrated searching without having to navigate to a separate application, service, or other feature executing at or accessible from computing device.); 
searching for the digital content over a network according to the constructed search parameters to obtain search results (e.g. Nagel, see paragraphs [0037-0039], which discloses a search is performed based on the suggested query.); 
ranking the search results according to the determined relationship (e.g. Nagel, see paragraph [0108], which discloses based on the inputted text, an information category of the inputted text, modules are executed to identify and rank entities associated with the inputted text and may select an information category from the highest scoring entities.); and
distributing the ranked search results according to the determined relationship to at least one of the plurality of computing devices in an overlay of the chat session (e.g. Nagel, see paragraph [0108], which discloses based on the inputted text, an information category of the inputted text, modules are executed to identify and rank entities associated with the inputted text and may select an information category from the highest scoring entities.).

As per claims 2, 10, and 16, Nigel teaches the method of claim 1, the system of claim 9, and the computer program product of claim 15, respectively, further comprising:
analyzing text messages of the chat session to determine a sentiment value (e.g. Nagel, see paragraphs [0037-0038], which discloses the keyboard module analyzes the message and determines that the word ‘dinner’ is included which establishes a relationship between the multiple computing devices.); and
refining the search parameters for the digital content in response to the determined sentiment value (e.g. Nagel, see paragraphs [0037-0038], which discloses the keyboard module analyzes the message and determines that the word ‘dinner’ is included which establishes a relationship between the multiple computing devices.).

As per claims 3, 11, and 17, Nigel teaches the method of claim 1, the system of claim 9, and the computer program product of claim 16, respectively, wherein analyzing prior digital data includes identifying a decision maker from the users of the plurality of computing devices and a strength of the determined relationships between the users (e.g. Nagel, see paragraphs [0037-0038], which discloses the keyboard module analyzes the message and determines that the word ‘dinner’ is included which establishes a relationship between the multiple computing devices.);
wherein ranking the search results includes ranking the search results according to preferences of the decision maker and the strength of the determined relationships (e.g. Nagel, see paragraph [0108], which discloses based on the inputted text, an information category of the inputted text, modules are executed to identify and rank entities associated with the inputted text and may select an information category from the highest scoring entities.); and 
wherein distributing the ranked search results includes distributing the search results to the computing device of the decision maker (e.g. Nagel, see paragraph [0108], which discloses based on the inputted text, an information category of the inputted text, modules are executed to identify and rank entities associated with the inputted text and may select an information category from the highest scoring entities.).

As per claims 4, 12, and 18, Nigel teaches the method of claim 1, the system of claim 9, and the computer program product of claim 16, respectively, wherein analyzing prior digital data includes identifying a strength of the determined relationships between the users (e.g. Nagel, see paragraphs [0037-0038], which discloses the keyboard module analyzes the message and determines that the word ‘dinner’ is included which establishes a relationship between the multiple computing devices.); 
wherein ranking the search results includes a plurality of rankings, each ranking according to preferences of the user of a corresponding computing device and the strength of the determined relationships (e.g. Nagel, see paragraph [0108], which discloses based on the inputted text, an information category of the inputted text, modules are executed to identify and rank entities associated with the inputted text and may select an information category from the highest scoring entities.); and 
wherein distributing the ranked search results includes distributing the search results to each computing device with an overlay of one of the plurality of rankings corresponding to the preferences of the user of the corresponding computing device (e.g. Nagel, see paragraph [0108], which discloses based on the inputted text, an information category of the inputted text, modules are executed to identify and rank entities associated with the inputted text and may select an information category from the highest scoring entities.).

As per claims 5, 13, and 19, Nigel teaches the method of claim 1, the system of claim 9, and the computer program product of claim 15, respectively, wherein the prior digital data comprises digital data selected from a group consisting of all text messages in the chat session, text messages in prior chat sessions, biometric data, calendar data, and social media data (e.g. Nagel, see Figure 4, item 414, which discloses a chat session between a plurality of computing device, in which a question (‘what time?’) is included in the chat session.).

As per claims 6, 14, and 20, Nigel teaches the method of claim 1, the system of claim 9, and the computer program product of claim 15, respectively, wherein the digital content is selected from a group consisting of events, activities, products, and services (e.g. Nigel, see Figure 5, which discloses digital content includes local car rental agencies and airlines schedules.).

As per claim 7, Nigel teaches the method of claim 1, further comprising: 
integrating computer-readable program code into a computer system comprising a processor, a computer readable memory in circuit communication with the processor, and a computer readable storage medium in circuit communication with the processor (e.g. see Figure 7 which discloses one or more processors coupled to memory); and 
wherein the processor executes program code instructions stored on the computer readable storage medium via the computer readable memory and thereby identifies a question in a text message of a chat session, analyzes prior digital data to determine a relationship between the users of the chat session (e.g. Nagel, see Figure 4, item 414, which discloses a chat session between a plurality of computing device, in which a question (‘what time?’) is included in the chat session.), constructs search parameters for digital content external to the chat session (e.g. Nagel, see paragraphs [0032-0035], which discloses the keyboard module forms parts of a chat or messaging application with text-entry capabilities as well as search capabilities, where the search elements can be invoked by a user, causing the computing device to perform various integrated searching without having to navigate to a separate application, service, or other feature executing at or accessible from computing device.), searches for digital content over a network (e.g. Nagel, see paragraphs [0037-0039], which discloses a search is performed based on the suggested query.), ranks the search results according to the determined relationship (e.g. Nagel, see paragraph [0108], which discloses based on the inputted text, an information category of the inputted text, modules are executed to identify and rank entities associated with the inputted text and may select an information category from the highest scoring entities.) and displays the ranked search results in an overlay of the chat session (e.g. Nagel, see paragraph [0108], which discloses based on the inputted text, an information category of the inputted text, modules are executed to identify and rank entities associated with the inputted text and may select an information category from the highest scoring entities and displays it on a graphical user interface.).

As per claim 8, Nigel teaches the method of claim 7, wherein the computer-readable program code is provided as a service in a cloud environment (e.g. Nagel, see paragraph [0024], which discloses cloud-based computing.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/
Primary Examiner, Art Unit 2165